
	
		II
		111th CONGRESS
		1st Session
		S. 2521
		IN THE SENATE OF THE UNITED STATES
		
			October 30, 2009
			Mr. Kerry (for himself
			 and Mr. Kirk) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on audio interface units
		  for sound mixing, recording, and editing capable of full interface control by
		  separate automatic data processing system using proprietary software
		  protocol.
	
	
		1.Audio interface units for
			 sound mixing, recording, and editing capable of full interface control by
			 separate automatic data processing system using proprietary software
			 protocol
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Audio interface units for sound mixing, recording, and editing
						capable of full interface control by separate automatic data processing system
						using proprietary software protocol (provided for in subheading
						8543.70.96)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
